Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Circle Ridge Production, Inc., Appellant               Appeal from the 241st District Court of
                                                       Smith County, Texas (Tr. Ct. No. 12-0107-
No. 06-13-00009-CV         v.                          C). Opinion delivered by Justice Carter,
                                                       Chief Justice Morriss and Justice Moseley
Kittrell Family Minerals, LLC, Appellee                participating.


        We affirm the judgment of the trial court in part and reverse in part. We affirm the
summary judgment determining that (1) Circle Ridge breached the forfeiture clause, (2) Kittrell
provided notice in strict compliance with the Assignment, (3) the lease was forfeited, (4) the lack
of a division order did not excuse Circle Ridge’s non-payment, and (5) the tendering of royalty
payments more than sixty days after notice did not excuse the non-payment. We affirm the trial
court’s award of $7,576.75 in overriding royalty proceeds and $8,166.00 in attorney’s fees.
        We reverse the trial court’s award to Kittrell as trespass damages of $45,960.62 in lease
proceeds and $9,380.00 for the value of the oil in the tanks. We remand the case to the trial
court for the limited purpose of determining the exact date of re-entry and calculating the amount
of the overriding royalty owed Kittrell from August 30, 2011, until the date of re-entry. On
remand, the trial court should give effect to Kittrell’s concession that Circle Ridge is entitled to
the personal property located at the well site, including the 113 barrels of oil, and, if the well
casing cannot be removed without damaging the well, should determine the value Kittrell owes
Circle Ridge for the well casing.
        We further order that the appellant, Circle Ridge Production, Inc., pay all costs of this
appeal.
                                                        RENDERED JULY 17, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk